       CONCLUSION

       For these reasons, the Court adopts MJ McCarthy's R & R in its entirety. The petition for

a writ of habeas corpus is therefore denied. The Clerk of Court is directed to enter judgment

accordingly, close the case, mail a copy of this Order to Petitioner and show proof of service on

the docket.

       As Petitioner has not made a substantial showing of the denial of a constitutional right, a

certificate of appealability will not issue. See 28 U.S.C. § 2253(c)(2); Love v. McCray, 413 F.3d

192, 195 (2d Cir. 2005); Lozada v. United States, 107 F.3d 1011, 1017 (2d Cir. 1997), abrogated

on other grounds by United States v. Perez, 129 F.3d 225, 259-60 (2d Cir. 1997). The Court

certifies pursuant to 18 U.S.C. § l 915(a)(3) that any appeal from this order wou\d not be taken in

good faith, and therefore in Jonna pauperis status is denied for the purposes of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).


Dated: December 14, 2018                                     SO ORDERED:
       White Plains, New York



                                                             Nelson S. Roman
                                                             United States District Judge




                                           Page 6 of 6
